DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed November 22, 2021 have been entered.  Claim 11 has been cancelled. Claim 21 has been added.  Claims 1-10 and 12-21 are currently pending in the application.  The amendment to claim 15 has overcome the previous objection to the drawings. 

Reasons for Allowance
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Chen (U.S. Patent No. 4,048,683) is cited as being of interest for being the closest prior art of record for disclosing a rollaway folding bed system (shown in Figures 1 and 2), comprising: a rigid frame 1 comprising: a plurality of bars 1 forming a substantially rectangular shape (Figure 2 and Col. 1, lines 55-64); a support grid affixed to the plurality of bars 1 (the support grid being shown in Figure 1, underlying the mattress), the support grid configured to support a mattress (Figures 1 and 2); a plurality of outermost vertical supports 4 moveably affixed to the plurality of bars 1 and configured to move between a folded position (as shown in Figure 6) and an extended position (as shown in Figure 2), wherein the plurality of outermost vertical supports 4 are configured to support the plurality of bars 1 when in the extended position (as shown in Figure 2 and additionally see Col. 1, line 65-Col. 2, line 30); and a plurality of innermost vertical supports 3 configured to support the plurality of bars 1 (Figure 3), a plurality of first crossbars 
Holt (U.S. Patent No. 2,773,269) and Broome (U.S. Patent No. 1,541,105) are additionally cited as being of interest for teaching second crossbars affixed proximate to a bottom end of the plurality of innermost vertical supports and extending beyond an outer edge of the plurality of innermost vertical supports (see Holt, crossbars 20 and vertical supports 21 of Figure 1 and Broome, vertical supports 61 attached a lowermost horizontal bar, see Figure 6); a plurality of wheels affixed to the plurality of second crossbars proximate opposing ends of the plurality of second crossbars (see Holt, wheels 15, Figure 1, and see Broome, Figure 6 where wheels are positioned on the edges of the lowermost horizontal bar); and wherein when the rigid frame is in the stored position the plurality of lockable wheels are positioned beyond an outer edge of the plurality of the frame bars (see Holt, Figures 1 and 2, where wheels 12 are positioned beyond the outer edge of bars 22 and 23, Figure 1 and see Broome, Figure 6 where wheels positioned on the edges of the lowermost bar extend outward beyond the hinges attached to frame bars 15). 
Chen, either alone or in combination, does not disclose the plurality of connection brackets connected to the plurality of innermost vertical supports and to the plurality of first crossbars (where the connection brackets 2 of Chen are attached to the plurality of bars 1). Additionally, neither Holt nor Broome provides a motivation to combine the teachings of the second crossbars and wheels being positioned beyond an outer edge of the plurality of bars. There is no disclosure, teaching, or suggestion in the prior art of record that would provide for the claimed subject matter of independent claims 1 and 16. 
Any comments considered necessary by Applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALISON N LABARGE/Examiner, Art Unit 3673                  

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673